DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.
 Response to Arguments
Applicant’s arguments, see Page 8 of the response, filed 07/19/2021, with respect to the rejections made under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The indefiniteness has been removed from the claims; therefore, the rejections made under 35 U.S.C. §112(b) have been withdrawn. 
Applicant’s arguments, see Pages 9-12 of the response, filed 07/19/2021, with respect to the rejections made under 35 U.S.C. §103, have been fully considered and are persuasive. The previously cited prior art fails to disclose the amendments to Claims 1 and 20 of at least one structural member extending from the hub and fixedly attached to a duct that defines a perimeter centered about said hub and located a distance beyond the free end of the at least one blade.  Therefore, the rejections made under 35 U.S.C. §103 have been withdrawn. 
Allowable Subject Matter
Claims 1-18 and 20 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a fan for providing thrust comprising at least one blade, a hub adapted to carry the at least one blade, at least one structural member extending from the hub and fixedly attached to a duct that defines a perimeter centered about said hub and located a distance beyond the free end of the at least one blade, and a first mount adapted to carry the hub.  Tamanas discloses a fan comprising at least one blade, a hub adapted to carry the at least one blade, at least one structural member extending from the hub and fixedly attached to a duct that defines a perimeter, and a first mount adapted to carry the hub.  However, the perimeter defined by the duct is not centered about the hub, and no motivation exists to modify said perimeter.  The prior art fails to disclose a fan as claimed; therefore, Claims 1-18 and 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL L SEHN/Examiner, Art Unit 3745